Case 1:19-cv-00183-ACK-WRP Document 32 Filed 12/09/19 Page 1 of 2   PageID #: 148




  Alan Alexander Beck
  Law Office of Alan Beck
  2692 Harcourt Drive
  San Diego, CA 92123
  (619) 905-9105
  Hawaii Bar No. 9145
  Alan.alexander.beck@gmail.com

  Stephen D. Stamboulieh
  Stamboulieh Law, PLLC
  P.O. Box 4008
  Madison, MS 39130
  (601) 852-3440
  stephen@sdslaw.us
  MS Bar No. 102784
  *Admitted Pro Hac Vice

  Attorneys for Plaintiffs

                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

  ANDREW TETER and JAMES               )
  GRELL                                )
                                       )
  Plaintiffs,                          )
                                       ) Civil No. 1:19-cv-00183 ACK-WRP
  v.                                   )
                                       )
  CLARE E. CONNORS, in her             )
  Official Capacity as the Attorney    ) CERTIFICATE OF SERVICE
  General of the State of Hawaii and AL)
  CUMMINGS in his Official Capacity )
  as the State Sheriff Division        )    TRIAL: June 16, 2020 9AM
  Administrator                        )    JUDGE: Hon. Alan C. Kay
                                       )
  Defendants.                          )
  _______________________________)
Case 1:19-cv-00183-ACK-WRP Document 32 Filed 12/09/19 Page 2 of 2       PageID #: 149




                          CERTIFICATE OF SERVICE

        I hereby certify that on the date noted below, a copy of the foregoing

  document was filed electronically and served through CM/ECF on all counsel of

  record and Plaintiffs’ Designation of Expert Witnesses was duly served on the

  Defendants by mailing a copy by United States Postal Service, postage prepaid, to

  the following:

                          CARON M. INAGAKI
                          RYAN M. AKAMINE
                          Deputy Attorneys General
                          Department of the Attorney
                            General, State of Hawaii
                          425 Queen Street
                          Honolulu, HI 96813
                          Email:      Caron.M.Inagaki@hawaii.gov
                                      Ryan.M.Akamine@hawaii.gov

  Dated: Madison, Mississippi, December 9, 2019.

                          Respectfully submitted,

                                 Counsel for Plaintiffs

                                 /s/ Stephen D. Stamboulieh
                                 Stephen D. Stamboulieh
                                 Stamboulieh Law, PLLC
                                 *Admitted Pro Hac Vice




                                          2
